Citation Nr: 0126748	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-17 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by pain and numbness of the lower extremities as a 
result of claimed service trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969, and from May 1975 to March 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision which reopened and 
denied a claim for service connection for PTSD, and denied a 
claim for service connection for a disability manifested by 
pain and numbness of the lower extremities as a result of 
claimed service trauma.  The veteran had an RO hearing in 
August 1997, and he canceled a Board hearing scheduled for 
May 2001.

The Board notes that a claim for service connection for PTSD 
was previously denied in an April 1987 Board decision, and 
evidence then available did not include a diagnosis of the 
condition nor was there verification of service stressors.  
The Board agrees with the RO that new and material evidence 
has been submitted since the April 1987 Board decision, 
including medical evidence of a diagnosis of PTSD and 
additional information on claimed service stressors, and thus 
the claim has been reopened and is to be reviewed on a de 
novo basis.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet.App. 140 (1991).

An unappealed September 1981 RO decision denied a claim for 
service connection for bilateral leg numbness secondary to 
Agent Orange exposure.  The present claim is for service 
connection for a disability manifested by pain and numbness 
of the lower extremities as a result of claimed service 
trauma.  This is a different claim than the earlier final 
Agent Orange claim, and the new claim is to be adjudicated 
without regard to finality.  See Samuels v. West, 11 Vet. 
App. 433, 436 (1998).


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence to 
show service stressors which might lead to PTSD.

2.  Complaints of pain and numbness of the lower extremities 
began many years after service and were not caused by claimed 
service trauma; trauma to the lower extremities during 
service is not shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

2.  A disability manifested by pain and numbness of the lower 
extremities as a result of claimed service trauma was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records include a December 1965 pre-service 
letter from a private doctor who noted that in 1959, a few 
days after receiving a polio vaccination, the veteran was 
seen for an unsteady gait, lack of coordination, visual 
problems, etc., which were felt to be due to allergic 
encephalitis from the vaccination.  The veteran reportedly 
had recurrent episodes of neurological deficits in the early 
1960s, and possible multiple sclerosis was considered.  In 
his December 1965 letter, the doctor noted the veteran was 
currently neurologically intact and should not be 
disqualified from military service, although there was still 
a possibility he had disseminated sclerosis.

The veteran had honorable active duty in the Army from 
November 1966 to November 1969.  His service personnel 
records show that he served in the Republic of Vietnam from 
February 1968 to February 1969.  During this tour of duty, he 
was assigned to various field depots as a clerk typist and an 
armorer unit supply specialist.  He received no combat-
related awards or decorations.  Service medical records 
pertaining to this period of military service do not show a 
mental disorder or bilateral lower extremity disorder.  The 
veteran had normal psychiatric and lower extremity 
evaluations on the separation examination in September 1969.

The veteran also served on active duty in the Army from May 
1975 to March 1976, and such service ended with a discharge 
under honorable conditions by reason of fraudulent entry into 
service (concealment of civil conviction).  He had no 
overseas service during this period.  Service medical records 
show that in January 1976 the veteran was seen for mental 
health counseling due to domestic problems.  A February 1976 
mental examination for administrative discharge purposes was 
negative for a mental disorder.  A discharge examination in 
February 1976 noted the lower extremities and psychiatric 
system were normal.

A September 1981 RO decision denied service connection for 
bilateral leg numbness due to Agent Orange exposure.  It was 
noted that the veteran's service medical records were 
negative for a disorder of the lower extremities.

In conjunction with a claim for non-service-connected 
pension, the veteran was afforded VA general medical and 
mental disorders examination in November 1984.

The November 1984 VA general medical examination report 
indicates, in pertinent part, that the veteran reported that 
his lower extremity weakness began following his jumping out 
of a 44-foot high guard tower over an ammunition dump in 
Vietnam.  He said he landed on the pavement below, on his 
feet.  He said the ammo dump had been set on fire and was 
burning briskly, so he had to jump off of the tower, being 
the only person there.  He said he then had to walk 1 1/2 miles 
to the guard shack, and he then had weakness and soreness in 
his legs.  Current physical examination of the legs revealed 
no pathology except for slight tenderness in the calves which 
was related to trauma by history.  X-rays of the legs were 
normal.  The veteran said he had always been somewhat nervous 
but such was made worse by his Vietnam experiences.

At the November 1984 VA psychiatric examination, the veteran 
reported that during service he was not engaged in personal 
combat although enemy planes dropped bombs on the periphery 
of his installation.  He related an incident where he had to 
jump out of a tower, about 40 feet, after an ammunition dump 
caught fire due to enemy bombs.  Mental status evaluation of 
the veteran revealed no Axis I diagnosis, and the Axis II 
diagnosis was avoidant personality disorder.

VA treatment records from 1986 show treatment on occasion for 
complaints of leg cramps.

A March 1986 RO rating decision denied service connection for 
PTSD.  The veteran appealed.

The veteran then presented testimony at an RO hearing held in 
August 1986.  He indicated that in Vietnam he was not 
involved in combat but was in an area where bombs went off.  
He stated that one night the ammunition dump went off; he 
described it as "like looking a wall of fire in the face."  
He also noted that he drove a truck, and that on one occasion 
a bridge blew up immediately after he crossed it.  He 
testified that he had nightmares and other symptoms from his 
Vietnam experiences.

The Board denied service connection for PTSD in an April 1987 
decision.  There was no diagnosis of PTSD and a stressor had 
not been shown.

In conjunction with the present appeal, the veteran submitted 
copies of 1997 medical records from Gregory C. Marone, a 
licensed psychologist, and the Peace River Development Center 
for Personal Development, Inc.  The records reflect diagnoses 
of PTSD based on the veteran's alleged negative experiences 
in Vietnam.  A 1997 psychological evaluation by Dr. Marone, 
prepared for purposes of Social Security Administration (SSA) 
disability benefits, indicates that the veteran reported a 
combat-related incident in which he jumped from a tower when 
an ordnance depot exploded.  He said he was charged with 
abandoning his post, but a subsequent hearing absolved him of 
such charge.

A copy of a July 1997 letter from the SSA indicates that the 
veteran was granted disability benefits.

The veteran and his spouse presented testimony at a personal 
hearing held by the RO in August 1997.  It was stated that 
Dr. Marone's report was the primary record considered by the 
SSA in awarding disability benefits.  The veteran indicated 
that he was a supply specialist while serving in Vietnam.  He 
said this duty assignment included receiving requisitions, 
processing them, and sometimes making deliveries, as well as 
being assigned to guard duty.  He related that while serving 
on guard duty he was up on a 20-25 foot tower, which was over 
an ammunition dump; the ammunition dump caught on fire 
causing him to jump off, while carrying a back pack and full 
gear; and when he looked back the tower was not there and 
there was fire coming out at him on both sides.  He said that 
after the fall he did not receive any treatment until he got 
back to the United States, where he was given Darvon.  The 
veteran did not recall whether any of his fellow soldiers 
were injured or killed during the event.  He also said that 
the incident occurred in December 1968, while stationed in 
Qui Nhon, Vietnam.  The veteran's spouse described how the 
veteran had bad nightmares and could not seem to forget 
Vietnam.

In September 1997, the VA Medical Center (VAMC) in 
Chillicothe, Ohio indicated that it had no records of 
treatment for the veteran from 1972 and 1976.

Treatment records obtained from the VAMC in Tampa, Florida 
reflect treatment on occasion for pain and numbness of the 
lower extremities between 1984 and 1997.  Generally it was 
noted the symptoms were of unknown etiology.  In 1997 the 
veteran claimed that his lower extremity pain started after 
jumping off of a burning tower in Vietnam.

The RO attempted to verify the veteran's alleged service 
stressors through the service department.  In July 1998, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly U. S. Army & Joint Services 
Environmental Support Group (ESG)) provided the RO with 
information concerning the veteran's claimed stressors for 
PTSD.  The USASCRUR provided a copy of the unit history 
submitted by the 563rd Supply & Service Battalion, copies of 
Operation Reports - Lessons Learned (OR-LLs) submitted by the 
U.S. Army Support Command, Qui Nhon (USAC-QN), the higher 
headquarters of the of the 563rd Supply & Service Battalion 
and the 58th Fld. Depot (58th Fld Dep), as well as an extract 
of an OR-LL submitted by the 1st Logistical Command (1st Log 
Cmd), the higher headquarters of the U.S. Army Depot, Qui 
Nhon (USAD-QN).  These records confirm that hostile action in 
the area involved mortar and rocket engagements, ground 
attacks against installations, sabotage of equipment and 
facilities, interdictions of lines of communications and 
convoy ambushes.  However, it was reported that although 
there were many attempts, no U.S. Ammunition Supply Points 
(ASP) were hit during the veteran's period of service.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained, and an attempt has been made to verify service 
stressors.  Under the facts presented, a VA examination is 
not necessary to decide the claims.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

The veteran's service records show he did not engage in 
combat, and the veteran appears to acknowledge this in his 
statements.  Based on the evidence, the Board finds that the 
veteran did not engage in combat, and thus the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) and 
the corresponding regulation, 38 C.F.R. § 3.304(d), are not 
for application in this case.

It is essentially contended that because various medical 
providers have related the veteran's diagnosis of PTSD and 
his bilateral lower extremity symptoms to his alleged in-
service trauma, jumping off a guard tower over an ammunition 
dump that had been bombed and set on fire by the enemy, 
service connection is warranted.  However, the veteran did 
not engage in combat, and the USACRUR has indicated that the 
alleged incident of the exploding ammunition dump did not 
occur.

As to the claim for service connection for PTSD, one 
requirement of 38 C.F.R. § 3.304(f) is credible supporting 
evidence that a stressor leading to PTSD occurred in service.  
Since the veteran did not engage in combat with the enemy, 
such stressor must be established by service records or other 
credible supporting evidence.  Fossie v. West, 12 Vet.App. 1 
(1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  As noted, the alleged stressor 
in this case is an ammunition dump explosion near a guard 
tower the veteran was occupying.  However, the USASCRUR 
indicates such event did not occur.  The veteran has 
submitted no other independent evidence to prove the 
stressor.  As a service stressor has not been established, 
service connection may not be granted.

With regard to the claim for service connection for a 
disability manifested by pain and numbness of the lower 
extremities as a result of claimed service trauma, the Board 
notes that no chronic lower extremity disorder is shown in 
the service records from the veteran's 1966-1969 service 
(which included Vietnam service) and his 1975-1976 service.  
The service records also show no trauma to the lower 
extemities during active duty, from the unverified jump off a 
guard tower or from any other incident.  Years after service 
the veteran complained of pain and numbness of the lower 
extremities.  The post-service medical records do not include 
a clear diagnosis for the symptoms, and pain alone, without a 
diagnosed related disorder, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet.App. 282 (1999).  Even assuming the veteran 
now has a diagnosed disorder manifested by pain and numbness 
of the lower extremities, the weight of the credible evidence 
shows such began many years after service and was not caused 
by any incident of service (including the alleged but 
unproven jump from a tower in Vietnam).  The disability was 
not incurred in or aggravated by service.

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, and against his claim 
for service connection for a disability manifested by pain 
and numbness of the lower extremities as a result of claimed 
service trauma.  Thus the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for PTSD is denied.

Service connection for a disability manifested by pain and 
numbness of the lower extremities as a result of claimed 
service trauma is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



